DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 10/18/2021 to claim 1 has been entered. Claims 17-19 have been added. Claims 1, 4, 5, 8 and 10-19 remain pending, of which claims 1, 4, 5, 8 and 16-19 are being considered on their merits. Claims 10-15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a method of preparing cells for 3D culture, in the reply filed on 10/26/2018 stands.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “plating hepatocytes on a collagen coated cell-culture dish thereby forming a 2D mono cell-culture”. Since “hepatocytes” is plural, this step is limited to plating more than one cell. However, the step is also limited to “thereby forming a 2D mono cell-culture”, or in other words, a one cell culture. It is unclear how a step of plating more than one cell can result in a one cell culture. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.  
Because claims 4, 5, 8 and 16-19 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Claim Interpretation
The method of claim 1 is a method “comprising” steps a—c, and therefore the claimed method is open to additional steps. While dependent claim 18 limits to there not being a step of a viability assay during the method steps, the method remains open to viability assays before or after the recited method steps. Similarly, while dependent claim 16 recites that step a) is carried out for 30 minutes to 24 hours, as the claim is open to additional steps and does not exclude additional time of the cells on the plate, a period of time greater than 30 minutes to 24 hours still reads on this limitation.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (1992, Res Commun Chem Pathol Pharmacol, 77(1):107-20, only abstract available) in view of Mavier et al (1988, Hepatology, 8(2): 254-258; reference U).
Regarding claims 1, 5, 8 and 19, Ueno is directed to a method of forming multicellular spheroids composed of rat hepatocytes comprising plating rat liver cells on a collagen-conjugated thermo-responsive polymer, poly-N-isopropyl acrylamide substrate, detaching the cells, and further culturing the cells on a non-adhesive substrate such that they form spheroids composed of rat hepatocytes (reads on cellular self-assembly 3D tissue culture). Regarding claims 5 and 18, Ueno does not teach any steps of preforming a viability assay, expanding the cells, and cryopreserving the cells. Regarding claim 19, multicellular spheroids read on “microtissue”.
Ueno does not teach discarding cells which have not attached to the dish (claim 1) or the length of time the cells are plated (claim 16).
Regarding claims 1 and 16-17, Mavier teaches a method of preparing hepatocytes for other assays wherein the cells are plated for 3 hours before the non-adherent hepatocytes, which Mavier teaches are mainly dead, are eliminated by removing the medium, and leaving the 
It would have been obvious to combine Ueno and Mavier to discard cells which have not attached to the dish after 3 hours. A person of ordinary skill in the art would have had a reasonable expectation of success in discarding cells which have not attached to the dish after 3 hours because Mavier teaches that cells which are not attached can be eliminated by removing the medium, and leaving the adherent hepatocyte monolayer. The skilled artisan would have been motivated to discard cells which have not attached to the dish after 3 hours because Mavier teaches that these cells are mostly dead.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
		 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Applicant alleges that Ueno does not teach the claimed method because (1) Ueno cocultures the hepatocytes with other liver cells, (2) that Ueno’s plates are coated with collagen conjugated to another polymer, (3) that Ueno does not teach discarding non-adherent cells, and (4) that Ueno does not transfer the cells to a 3D tissue culture process. 
Regarding applicant’s first argument, since the claims are not limited to hepatocytes being the only cell type in the method, Ueno’s co-culture of hepatocytes with other types of liver cells reads on the claimed method. 
Regarding applicant’s second argument, since the claims are not limited to collagen being the only material coating the dish, Ueno’s combination of collagen with another polymer reads on the claimed method. While applicant further discusses specifics to Ueno’s temperature sensitive polymer, as the method does not exclude the use of a temperature sensitive polymer, 
Regarding applicant’s third argument, the newly cited Mavier reference is relied upon for rendering this limitation obvious.
Regarding applicant final argument, as stated above, Ueno teaches detaching the cells, and further culturing the cells on a non-adhesive substrate such that they form spheroids composed of rat hepatocytes. In other words, Ueno teaches detaching a monolayer of cells and allowing the cells to self-assemble into spheroids.  This reads on cellular self-assembly 3D tissue culture. Therefore these arguments are not persuasive. 

Claims 1, 4, 5, 8 and 16-19 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy (U.S. PGPUB 2012/0276068) in view of Mooney et al (1995, J. Biomed. Mater. Res., 29: 959-965) and Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746).
Regarding claims 1 and 16-17, Sabaawy teaches a method for selecting adherent cells comprising first plating the cells on substrate for 2 to 72 hours, then flushing the cells to remove non-adherent cells, and finally detaching and collecting the adherent cells for use in another method (see paragraphs [0044] – [0047] and claim 18); this reads on checking for the capability to adhere. Regarding claims 1 and 18, Sabaawy teaches the method is carried out without expanding the cells in culture, and Sabaawy does not teach preforming a viability assay (see paragraphs [0044] – [0047] and claim 18). Regarding claims 4 and 5, Sabaawy teaches cells may or may not be cryopreserved prior to use (see paragraphs [0043], [0044], and [0054]). Regarding claim 8, Sabaawy teaches the cells may be isolated from a human patient (see paragraphs [0043], [0044], and [0065]).

	Regarding claims 1, 8 and 17, Mooney teaches assaying primary rat hepatocytes for adherence by plating the cells, washing away non-adherent cells, then detaching and collecting the adherent cells (see col. 1 on page 961). 
Regarding claims 1 and 19, Meng teaches that primary human or rat hepatocytes can be cultured in 2D culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see pages 734-736); spheroids read on microtissue.  Regarding claim 1, Meng teaches that the standard coating material for 2D culture of hepatocytes is a collagen coated substrate (see page 734). Regarding claims 1 and 16, Meng teaches that hepatocytes in 2D culture begin to lose some of their physiological activities after 24 hours in 2D culture (see page 734).
  It would have been obvious to combine Sabaawy with Mooney and Meng to prepare Meng’s primary hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells on collagen coated plates. A person of ordinary skill in the art would have had a reasonable expectation of success in preparing Meng’s primary hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells because Mooney teaches hepatocytes can be plated, washed to remove non-adherent cells, and that the adherent cells can be collected. Additionally, Meng teaches that the standard coating material for 2D culture of hepatocytes is a collagen coated substrate. The skilled artisan would have been motivated to prepare Meng’s primary hepatocytes for Meng’s 3D self-assembly culture into spheroids using Sabaawy’s method of selecting adherent cells because Sabaawy establishes that the technique allows for the selection of adherent cells. Additionally, the skilled artisan would have been motivated to use a 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references individually teach first a 2D culture then a 3D culture. However, as discussed at length above, it is the combination of references that render this limitation obvious. As stated above, each of the primary reference Sabaway discusses the usefulness of 2D culture to prepare and select cells, while the Meng reference render it obvious use the cells prepared in their methods in 3D methods since Meng establishes the benefits of 3D culture for long-term culture and tissue modeling assays. Therefore this argument is not persuasive. 
Applicant highlights that Sabaway teaches the use of a different cell type than the hepatocytes of the claimed method. However, the cell type is obvious over the secondary references as Mooney teaches assaying primary rat hepatocytes for adherence by plating the cells, washing away non-adherent cells, then detaching and collecting the adherent cells thereby establishing that they can be used in Sabaway’s method. Additionally, the secondary reference Meng establishes that hepatocytes can be used in both 2D and 3D culture. Therefore this limitation is obvious over the combination of references. 
Applicant highlights that Meng is a review article that teaches that 2D culture systems are less ideal than 3D culture systems, and therefore alleges that there is no motivation to use a 2D system. However, as stated above, the primary reference Sabaway teaches that 2D systems can be used to select adherent cells and therefore provides the motivation for using a 2D system briefly prior to the 3D system.

Claims 1, 4, 5, 8 and 16-19 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Guguen-Guillouzo (1992, U.S. Patent 5,112,757) in view of Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746).
Regarding claim 1, Guguen-Guillouzo is directed to a method of preparing a population of hepatocytes that maintains hepatocyte functions at a high level for an extended period of time (see abstract). Regarding claims 1, 4-5, 8 and 17, Guguen-Guillouzo teaches the method comprises first co-culturing human hepatocytes with another cell type, then detaching the cells using a collagenase, optionally cryopreserving the cells before reseeding the cells for another application (see col. 2 lines 66-68, col. 3 lines 1-7, and Examples 1 and 5); reads on checking for the capability to adhere. Regarding claim 18, Guguen-Guillouzo only assays the viability prior to the plating step (before instantly claimed step “a”) in Example 1, and Guguen-Guillouzo does not teach any viability assays are needed in the description of the method in col. 2 lines 66-68, col. 3 lines 1-7, nor in the claims). Regarding claim 1, Guguen-Guillouzo teaches that the hepatocytes are not proliferated (see Examples 1 and 5). Regarding claim 16, while Guguen-Guillouzo teaches the first plating step may be carried out of more than 24 hours, as stated in the claim interpretation, the last 30 minutes to the last 24 hours of Guguen-Guillouzo’s plating step read on the instantly claimed step “a”.
While Guguen-Guillouzo teaches the use of collagenase to detach the cells, Guguen-Guillouzo does not teach the plate is coated with collagen. Guguen-Guillouzo does not teach that the further use of the collected hepatocytes is in a method of 3D culture. 
Regarding claims 1 and 19, Meng teaches that hepatocytes can be cultured in 2D culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see pages 734-736); spheroids read on microtissue.  Regarding claim 1, Meng teaches that the standard coating material for 2D culture of hepatocytes is a collagen coated substrate (see page 734). 
  It would have been obvious to combine Guguen-Guillouzo and Meng to coat Guguen-Guillouzo’s 2D culture plates with collagen and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture. A person of ordinary skill in the art would have had a reasonable expectation of success in coating Guguen-Guillouzo’s 2D culture plates with collagen and to using Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture because Meng establishes that both of these techniques are well established in the field. The skilled artisan would have been motivated to coat Guguen-Guillouzo’s 2D culture plates with collagen and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture because Meng teaches that collagen is the standard coating for 2D culture, and that 3D culture has more long-term uses.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Guguen-Guillouzo teaches the method comprises first co-culturing human hepatocytes with another cell type before detaching the cells and reseeding the cells for another application. Applicant alleges that this is different from the instantly claimed method. However, as the claimed method does not exclude culturing the hepatocytes with another cell type, this argument is not persuasive. 
Applicant alleges that none of the references individually teach first a 2D culture then a 3D culture. However, as discussed at length above, it is the combination of references that render this limitation obvious. As stated above, each of the primary reference Guguen-Guillouzo 
Applicant highlights that Meng is a review article that teaches that 2D culture systems are less ideal than 3D culture systems, and therefore alleges that there is no motivation to use a 2D system. However, as stated above, the primary reference Guguen-Guillouzo teaches that 2D systems can be used to prepare adherent cells and therefore provides the motivation for using a 2D system briefly prior to the 3D system.
Applicant provides general allegations of unexpected results of increased quality of the 3D tissues obtained in their method, pointing to paragraphs [0156] to [0159] and Figure 7 of the instant specification. Figure 7 depicts microtissues which appear to be spheroids made from cells that have either have or have not been subjected to 2D culture. While there is no quantification nor scale bars in paragraphs [0156] to [0159] and Figure 7, the applicant states in the cited paragraphs that the pre-plating step significantly improves structural morphology of the liver microtissues. The morphology in both the pre-plating and non-pre-plating sample appear to be the same in the figure, all the tissues appear round. While some of the examples with pre-plating appear to be larger spheroids, as none of the images have scale bars, it is unclear if there is a size difference. Additionally, the sample #3 with pre-plating appears to have smaller spheres than each of the samples without pre-plating and therefore there appears to be no consistent difference between the without and with pre-plating samples. Importantly, as discussed above, each of the primary references establish that their 2D methods of preparing cells is beneficial. It is also known in the art that dead cells can be removed from cell populations by use of a pre-plating step (see above teachings by Mavier). Therefore the applicant has not shown how any of their results are unexpected or superior to the prior art, nor 

	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653